[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANT TOWN OF EAST HAVEN'S MOTION TO STRIKE (167)
The defendant Town of East Haven moves to strike the third count of the complaint wherein the plaintiff alleges it created a nuisance by granting a building permit which extended a nonconforming use without a variance or compliance with the zoning and coastal management regulations. The motion is directed to the fourth count. The revised complaint dated October 30, 1990, however, lists this count as the third count. The basis of the motion to strike is the claim that the plaintiff failed to allege a positive act to support the requirements of a nuisance.
The plaintiff does allege the illegal issuance of the building permit. "There is perhaps no more impenetrable jungle in the entire law than that which surrounds the word "nuisance." It has meant all things to all people, and has been applied indiscriminately to everything from an alarming advertisement to a cockroach baked in a pie. There is general agreement that it is incapable of any exact or comprehensive definition." Prosser and Keeton on Torts, 86 (5th ed. 1984) Restatement (Second) Torts 824. In view of the broad application of nuisance, the plaintiff should be given opportunity to develop her claim.
The motion to strike is denied.
Robert I. Berdon, Judge